    Case 1:19-cv-02379-KBJ Document 1-18 Filed 08/07/19 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY,
UNITED STATES HOUSE OF
REPRESENTATIVES,
2138 Rayburn House Office Building
Washington, D.C. 20515,

                              Plaintiff,

                                             Case No. 1:19-cv-2379
     v.


DONALD F. MCGAHN II,
51 Louisiana Avenue, N.W.
Washington, D.C. 20001,

                               Defendant.




                                 Exhibit R
                           Case 1:19-cv-02379-KBJ Document 1-18 Filed 08/07/19 Page 2 of 3
JERROLD NADLER, New York
  CHAIRMAN                                                                                              DOUG COLLINS, Georgia
                                                                                                          RANKING MINORITY MEMBER




                                      m.�. ;!Jou.ue of l\epresentatibes
                                             <!Committee on tbe J/ubtctarp
                                               wmta{)btngton, iJB<IC 20515-6216
                                                ®ne ,t.Junbreb �ixteentb C!tongress




                                                        March 4, 2019

             Donald McGahn, Esq.
             c/o William A. Burck, Esq.
             Quinn Emanuel Urquhart & Sullivan
             1300 I Street NW
             Suite 900
             Washington, D.C. 20005

             Dear Mr. McGahn,

                     The House Judiciary Committee is investigating a number ofactions that thr.eaten our
            nation's longstanding commitment to the rule oflaw, including allegations ofobstruction of
            justice, public corruption, and other abuses ofpower. As part ofthat work, I write to request that
            you provide the documents set forth in the attached Document Requests no later than March 18,
            2019.

                     This is a critical time for our nation. President Trump and his administration face wide­
             ranging allegations ofmisconduct that strike at the heart ofour constitutional order. Congress
             has a constitutional duty to serve as a check and balance against any such excesses. We have an
             obligation to investigate evidence ofabuses ofexecutive power, public corruption, and acts of
             obstruction designed to undermine both our laws and the credibility ofthe agencies that enforce
             those laws. We are also responsible for passing laws to address, and prevent the recurrence, of
             any such misconduct.

                     Under the Rules ofthe House ofRepresentatives, the Committee's jurisdiction includes
             the judiciary and judicial proceedings, civil liberties, criminal law enforcement, and questions of
             constitutional law. The Committee is the main oversight authority for the Department ofJustice,
             including its component agencies, its personnel, and its law enforcement activities. The
             Committee has also played a historic role as the primary forum for hearings on the abuse of
             executive power.
       Case 1:19-cv-02379-KBJ Document 1-18 Filed 08/07/19 Page 3 of 3




        Given this charge, over the course ofour investigation, the Committee is determined to
ask critical questions, gather all ofthe relevant information, judiciously assess the evidence, and
present our findings to the American people, whatever those findings may be.

       To that end, I respectfully ask that you produce the documents set forth in the Document
Requests. As you will see, I have limited the initial production to materials that have already
been produced in other proceedings to reduce the burden on you and so that they may be
provided to us by March 18. My staff will work with you on a mutually agreeable schedule for
the production ofthe remainder ofthe documents in Schedule A.

       Thank you for your prompt attention to these requests.

                                              Sincerely,




                                               hairman
                                              House Committee on the Judiciary


cc:    Honorable Doug Collins, Ranking Member, House Committee on the Judiciary
